Citation Nr: 0523727	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  01-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a left 
kidney disorder, status post nephrectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

Appellant (the veteran) had active service from July 1947 to 
January 1950.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

In March 2000, the RO received the veteran's claim of 
entitlement to service connection for a kidney disorder 
(claimed as loss of left kidney with abnormal function of 
right kidney).  In a September 2000 rating decision, the RO 
denied the claim.  The veteran disagreed with the September 
2000 rating decision, and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
November 2000.  

The Board notes that although the RO adjudicated the issue of 
entitlement to service connection for chronic renal failure, 
which appears to include a disorder of the veteran's right 
kidney, the veteran clarified the issue on appeal in his 
November 2000 VA Form 9 as service connection for residuals 
of the removal of his left kidney in 1960.  He specifically 
stated "I am not claiming anything relating to my right 
kidney."  Accordingly, the Board has adjudicated the issue 
as phrased above.

The veteran presented personal testimony at a hearing chaired 
by the undersigned Veterans Law Judge in November 2001.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

In January 2002, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC), continuing the previous denial.  




FINDING OF FACT

Competent medical evidence does not relate any current 
residuals of a left kidney disorder to an injury or disease 
incurred in military service.


CONCLUSION OF LAW

Residuals of a left kidney disorder were not incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a left kidney disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim by finding that 
it was not well grounded.  The VCAA eliminated the concept of 
a well grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) (previously the Court of Veterans' Appeals) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. (2000) (per curiam), in which the 
Court held that VA could not assist in the development of a 
claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in an October 2001 rating decision 
and in the September 2004 SSOC the RO denied service 
connection based on the substantive merits of the claim.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the September 2000 and October 2001 
rating decisions, by the November 2000 statement of the case 
(SOC), and by the September 2004 SSOC of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, letters were 
sent to the veteran in August 2001 and in June 2004, with 
copies to his representative, which were specifically 
intended to address the requirements of the VCAA.  Those 
letters explained in detail the elements that must be 
established in order to grant service connection; they 
enumerated the evidence already received; and, they provided 
a description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2004).  In 
the June 2004 VCAA letter, the RO informed the veteran that 
VA was responsible for getting "[r]elevant records held by 
any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was also informed that on his behalf, 
VA would make reasonable efforts to obtain "[r]elevant 
records not held by any Federal Agency.  This may include 
medical records from State or local governments, private 
doctors and hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2004 letter told the veteran 
that "[y]ou must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The June 2004 letter 
specifically requested that "[i]f there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us." 

The Board finds that the June 2004 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly identified the portion of that information and 
evidence that is to be provided by the veteran and the 
portion that the Secretary would attempt to obtain on behalf 
of the veteran.  Even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
September 2000, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly impossible; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in August 2001, 
the RO readjudicated his claim in an October 2001 rating 
decision.  Subsequent to the June 2004 letter, the RO 
readjudicated the claim in a September 2004 SSOC.  Thus, any 
VCAA notice deficiency has been rectified.   Moreover, the 
Court recently held in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's January 2002 remand 
the RO made efforts to obtain private medical records from 
Dr. K.M.K. and Dr. S.T.B.  The veteran responded by letter in 
July 2003 and March 2004 that there were no additional 
records from those physicians or from Dr. E.R. to be 
obtained.  The veteran reported in March 2000 that he tried 
to obtain records from his kidney surgery in 1960; however, 
the doctor was now deceased and he was informed that the 
records had been destroyed.  The veteran underwent a VA 
examination in June 2004, and a nexus opinion was obtained in 
July 2004, the results of which are reported below.  The 
veteran was also afforded a VA examination in August 2000.  
The veteran submitted private medical records, his own 
statements and statements from a fellow servicemen, as well 
as a medical article.  The RO requested and obtained the 
veteran's service medical records.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

The veteran's representative has specifically contended in 
the informal hearing presentation that the July 2004 VA 
opinion was inadequate and noncompliant with the Board's 
remand instructions.  He first contended that the examiner 
did not include a diagnosis with respect to right kidney 
failure; however, as noted in the Introduction, that issue is 
not on appeal.  Moreover, a review of the examination report 
shows a diagnosis of proteinuria 25 years after nephrectomy.  
This would necessarily involve the right kidney, as the 
veteran's left kidney was removed 25 years prior.  A second 
contention with respect to the July 2004 opinion was that, in 
addressing the Board's request for a nexus opinion, the 
physician used the terminology "not likely" and "unlikely" 
in his opinion rather than the representative's suggested 
terminology "more likely than not" unrelated.  

The Board can not identify, and the veteran's representative 
has not cited any precedent that supports the notion that the 
use of the term "unlikely" is somehow too ambiguous or 
equivocal, as the representative contends, to meet the 
standard set forth in Gilbert, 1 Vet. App. at 53.  In 
Gilbert, the Court held that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany, 9 Vet. App. at 519, citing Gilbert, 1 
Vet. App. at 54.  

In essence, an opinion that expresses equal likelihood must 
be interpreted in the veteran's favor.  The veteran's 
representative argues that the term "unlikely" somehow 
expresses equal likelihood and encompasses the terminology 
"at least as likely as not."  However, the Court has 
addressed a similar contention in Martin v. Gober, 10 Vet. 
App. 394 (1997).  There, the Court noted that unlikely is 
defined by the dictionary as "improbable."  It referred to 
its prior holding in Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) to the effect that a medical diagnosis expressed in 
"may or may not" terms was insufficient to support a claim.  
The Court reasoned that it hardly need be stated that a 
medical prediction phrased in terms of the unlikelihood of an 
event occurring is much weaker than a prediction that would 
say an event may or may not occur.  

Based on the Court's reasoning in Martin, the Board believes 
that the terminology used by the July 2004 examiner is not 
ambiguous, but clearly expresses the improbability of a 
relationship between the current disability and service.  
Such terminology clearly meets the standard of Gilbert.  The 
Board further finds that its remand has in fact been 
substantially complied with, as the questions posed by the 
Board were addressed and answered in terminology that is 
consistent and congruent with that used by the Board in its 
remand instructions.  The Board therefore believes that the 
veteran's claim was not frustrated by any failure of the RO 
to adhere to the Board's remand order.  See Evans v. West, 12 
Vet. App. 22, 31 (1998); Stegall v. West, 11 Vet. App. 268 
(1998).

That the July 2004 examiner's opinion does not support the 
veteran's complaints is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran's representative is not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board rejects the 
representative's contention and the request that another 
examination be scheduled.  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a hearing before a Member 
of the Board, and he was afforded such in November 2001.  The 
veteran also requested a hearing before a RO Hearing Officer 
in June 2004; however, he withdrew his request in writing 
through his representative in August 2004.  The veteran's  
representative has also submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption as to certain chronic diseases

Where a veteran served continuously for 90 days or more 
during a period of war and calculi of the kidney become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2004).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the veteran's kidney 
disorder.  The medical evidence shows that the veteran's left 
kidney was removed in 1960 for what was later determined to 
be a benign growth.  Accordingly, to the extent of current 
surgical residuals, the first Hickson element is conceded.

With respect to the second Hickson element, the Board can 
identify nothing in the evidence pertinent to service to 
establish or even suggest that the veteran suffered or was 
diagnosed with a disease, growth, or other disorder of the 
left kidney during his military service or within a year of 
separation.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).  The service 
medical records are entirely negative as to such a diagnosis.  
The veteran himself does not contend that he was diagnosed 
with a left kidney disorder until 1960 [hearing transcript at 
pages 7 and 10].  

With respect to an injury affecting the left kidney, the 
veteran contends he was exposed to cleaning chemicals, 
specifically carbon tetrachloride, and that this exposure 
caused the growth in the left kidney and subsequent removal.  

The veteran's service medical records contain no reference to 
exposure to cleaning chemicals of any kind, to include carbon 
tetrachloride.  However, the Board acknowledges that exposure 
to cleaning solvents and other chemicals would certainly be 
consistent with service aboard a submarine or naval vessel.  
The Board finds the veteran's account of such exposure both 
credible and consistent with his naval service.  Moreover, he 
has submitted statements from fellow servicemen, A.T.O and 
L.E., both of whom served on a different submarine than the 
veteran, but also during the late 1940's and early 1950's.  
Both stated that use of carbon tetrachloride was common 
practice on U.S. submarines during that period.  The Board 
finds the statement of the veteran as corroborated by those 
of A.T.O. and L.E. as persuasive and probative with respect 
to in-service exposure to cleaning chemicals.  Accordingly, 
the Board finds that the second Hickson element is met.

With respect to the third Hickson element, the Board notes 
that there are two medical opinions of record that address 
the issue of a relationship between the veteran's left renal 
failure and exposure to chemicals in service.  

The veteran submitted a letter from S.T.B., DO in February 
2001 stating her opinion that "it is possible that he could 
have sustained kidney damage following exposure [to carbon 
tetrachloride] while on submarine duty."

The veteran was afforded a VA examination in June 2004 for 
the purpose of obtaining a medical nexus opinion with respect 
to his left kidney claim.  The results of the June 2004 
examination were forwarded along with the claim file to 
another VA physician in July 2004 for an opinion.  He stated 
that, as the left nephrectomy occurred 10 years after service 
because of hematuria, and as there is no record of similar 
complaints during service, or within a year of separation, it 
is not likely to be service connected.  He further found that 
proteinuria began 25 years after the nephrectomy.  The 
etiology is unclear, but it is not likely to be service 
connected.  The removal of the left kidney is unlikely 
related to carbon tetrachloride exposure during service.  
Carbon tetrachloride is known to cause renal injury during 
acute and chronic exposure but the 10 year period that 
elapsed between any possible exposure and the episode of 
hematuria makes it unlikely that the two events are related.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board accords greater weight of probative value to the 
opinion of the July 2004 reviewing VA physician than to the 
opinion of S.T.B.  First, the opinion of S.T.B. is not 
accompanied by any clinical findings or any explanation of 
her conclusions.  The July 2004 opinion is clearly based on 
the June 2004 examination results and findings.  Further, the 
July 2004 physician's findings are explained in terms of the 
lapse in time following service before onset of symptoms.  

The Board further notes that the opinion of S.T.B. is 
essentially speculative and inconclusive.  Her statement that 
it is "possible" that the veteran "could" have sustained 
kidney damage following exposure to carbon tetrachloride 
carries with it the corollary possibility that his kidney 
damage was not due to such exposure.  The Court has held that 
medical evidence that merely indicates that the particular 
disorder "may or may not" be related, is too speculative in 
nature to establish the presence of said disorder or the 
relationship thereto.  Tirpak, 2 Vet. App. 609.  Medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight.  Id.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999). 

Similarly, the Board finds that a notation by the June 2004 
examiner in her diagnosis of "Renal injury ? chemical" is 
also too speculative to support a medical nexus or to counter 
the opinion of the July 2004 reviewing physician.  

The veteran has submitted several articles that show a 
connection between exposure to carbon tetrachloride and 
kidney damage.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The article submitted by the veteran is general in nature and 
does not address the veteran's specific situation.  Moreover, 
its probative value simply does not compare to the July 2004 
VA opinion, which specifically addresses the question of 
nexus to service in the veteran's case, taking into account 
all of his medical and service history.  

The Board has considered the veteran's stated belief that his 
left kidney disorder was related to exposure to carbon 
tetrachloride in service.  The Board does not doubt the 
veteran's sincerity in stating this opinion; however, it is 
now well established that although he is competent to report 
on his symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

Accordingly, the Board finds that a preponderance of the 
competent and probative evidence of record is against a 
relationship between the veteran's left kidney disorder and 
exposure to chemicals in service.  The third Hickson element 
is not met.

As one of the elements necessary for service connection has 
not been met, the Board therefore finds that the veteran's 
left kidney disorder did not result from chemical exposure 
during active service.  The veteran's claim of entitlement to 
service connection for a left kidney disorder is denied.


ORDER

Service connection for a left kidney disorder is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


